Citation Nr: 0005049	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  94-34 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife and appellant's father


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to October 
1974.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In April 1997, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's low back disability is manifested by 
complaints of pain with radiation into the lower extremities.  
There is marked tenderness, muscle spasm, and absent knee and 
ankle jerks.  

3.  The veteran's low back disability more nearly 
approximates the criteria for pronounced disability.  


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent for a low 
back disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement. 38 C.F.R. 
§ 4.45. The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased. 38 C.F.R. § 4.59.

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome.  Severe symptoms, with 
recurring attacks and intermittent relief are assigned a 40 
percent evaluation.  Pronounced symptoms, that are persistent 
and compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief are assigned a 
60 percent evaluation.  The maximum evaluation available 
under Diagnostic Code 5293 is 60 percent.

The record shows that the veteran was granted service 
connection for a low back disability in April 1975, and a 20 
percent rating was assigned under Diagnostic Code 5293.  This 
was based on service medical records which showed that the 
veteran injured his back in 1974.  Also considered was a VA 
examination report of March 1975, which showed back flexion 
to 90 degrees with hyperextension to 5 degrees and side turns 
to 15 degrees without pain.  Reflexes were equal on the 2 
sides.  The 20 percent rating remained in effect until May 
1991, when the RO assigned a 60 percent rating.  The RO 
considered a December 1990 VA examination report, which 
showed flexion to 10 degrees forward and backward.  

In February 1992, it was proposed that the veteran's 60 
percent rating be reduced to 10 percent.  This was based on a 
November 1991 VA examination report, which showed no muscle 
spasm, full range of motion, and normal neurological 
findings.  
In November 1992, the veteran's rating was reduced to 10 
percent.  

In a June 1993 letter, Janet W. Bay, M. D. stated that she 
had seen the veteran in 1989 for back pain and had seen him 
in follow-up in June 1993.  It was stated that the veteran 
had an anatalgic gait and used a cane.  The right ankle jerk 
was noted to be absent.  On VA examination in August 1993, 
the veteran complained of pain on walking upgrade.  
Diminished range of motion was noted secondary to pain.  

The veteran, his wife and his father attended a hearing at 
the RO in August 1993.  The veteran testified concerning his 
complaints of back pain and reported that he was unable to do 
things around the house.  A complete transcript is of record.   
In October 1993, the hearing officer assigned a 40 percent 
rating.  

On VA examination in March 1996, the veteran complained of 
sciatic pain in his left leg and continuous back pain.  
Diminished motion of the lumbar spine was noted.  

On VA orthopedic examination in August 1997, the veteran 
complained of prominent severe lower back pain radiating into 
the left lower extremity.  Examination showed an anatalgic 
gait and that the veteran used a cane for assistance. Lumbar 
flexion was to 20 degrees; extension to 5 degrees; and left 
and right lateral bending to 5 degrees.  It was noted that 
there was no spasm or deformity.  The examiner noted 
generalized muscle weakness throughout the muscles of the 
left lower extremity.  X-rays showed disk space narrowing at 
L3-4 and a transitional vertebra with apparent sacralization 
of the L5 vertebrae.  The diagnosis was, chronic lumbosacral 
strain, status post lumbar spine surgery, and chronic lower 
back pain syndrome.  The examiner noted that the claims file 
had been reviewed.  It was opined that the veteran's 
subjective complaints were out of proportion to the objective 
findings.  It was noted that his X-rays showed only mild 
degenerative changes consistent with his age.  It was noted 
that his muscle weakness did not appear to be consistent with 
radiculopathy or discrete neurological condition.  It was 
reported that it appeared that the veteran's subjective 
complaints were out of proportion to the findings.  

On VA neurological evaluation in August 1997, the veteran 
reported having severe back pain radiating into the left 
lower extremity since his inservice injury.  Examination 
showed pain induced giving way weakness of the left lower 
extremity and ankle jerks were present at 1+ out of 4.  The 
impression was, chronic low back pain secondary to an injury 
sustained while in the military with subjective decreased 
sensation in the left lower extremity and absent knee jerks, 
with present but reduced ankle jerks.    

On VA fee-basis examination in May 1999, the veteran reported 
having low back pain with radiation into the legs with 
sensations of tingling and numbness.  Examination showed 
marked tenderness with back muscle spasm and a fixed flexion 
deformity in the lumbar spine.  SLR was limited to 30 degrees 
with considerable back pain.  Mild atrophy in the quadriceps 
femoris was noted.  The examiner noted that ankle jerks were 
not elicitable.  Flexion was to 40 degrees and extension was 
to 10 degrees.  X-rays showed transitional segmentation 
involving the throaco-lumbar and lumbosacral joints.  The 
examiner noted that there was weakness in the lower legs with 
pain on hip and back movement and evidence of sensory 
deficits in the lower extremities.  The examiner noted that 
the veteran appeared to have considerable back muscle spasm 
and associated symptoms of radiation of spasm and pain 
through the upper back.  It was noted that there appeared to 
be a fixed deformity of the lumbar spine.  The examiner 
opined that the symptoms of pain and muscle spasm could limit 
functional ability, especially during flare-ups.  

The Board finds that after a review of the record, the 
manifestations of the veteran's back disability more closely 
approximate the criteria for an increased rating, to 60 
percent.  While the most recent VA examination reports 
contain some documentation which is contradictory regarding 
findings, the Board notes that the veteran has complaints of 
numbness and tingling in the lower extremities, constant pain 
and spasms.  In addition, on recent VA examination, muscle 
spasms were objectively noted, as well as a deformity of the 
lumbar spine.   Also on VA examination in August 1997, knee 
jerks were noted to be absent and on examination in May 1999, 
ankle jerks were noted to be not present.  The examiner has 
also noted decreased sensation in the lower extremities.  
Thus, the medical reports when 

considered in their entirety reasonably establish symptoms 
consistent with sciatic neuropathy and neurological findings 
appropriate to the site of the veteran's diseased disc.  The 
criteria for a 60 percent rating also call for persistent 
symptoms with little intermittent relief.  Therefore, the 
medical evidence must be assessed to determine the degree of 
relief the veteran has from his symptoms.

The record shows continuing complaints of pain and discomfort 
from the veteran as well as documented limitation of motion.  
The pain has been continuously described as constant with 
various types of treatment depending on the severity.  The 
veteran has reported increasing symptoms.  This is evidence 
of little intermittent relief from these symptoms, a showing 
required for a 60 percent rating.

A 60 percent rating represents the maximum possible rating 
under Diagnostic Code 5293.  However, other schedular codes 
are applicable to the spine, and the veteran's service-
connected disability must be considered in light of these 
codes to determine if his symptomatology is analogous.  See 
38 C.F.R. § 4.20. Only Diagnostic Codes 5285 and 5286 provide 
for a rating in excess of 60 percent for disabilities of the 
spine.  A 100 percent rating is warranted for residuals of a 
fractured vertebra of the spine, with cord involvement, 
bedridden, or requiring long leg braces. 38 C.F.R. § 4.71a, 
Diagnostic Code 5285.  A 100 percent rating is also warranted 
for ankylosis of the spine at an unfavorable angle, with 
marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type). 38 C.F.R. § 4.71a, Diagnostic Code 5286.  However, 
neither of these codes is appropriate in the veteran's case.  
The medical evidence has demonstrated that the veteran is not 
bed-ridden or requiring long leg braces.  He is able to walk, 
albeit with the assistance of a cane.  Also, ankylosis of the 
spine has not been demonstrated.  He does have motion of the 
lower back, with limitations.  It has not been shown that his 
limited range of motion of the lower back is so severe as to 
be the equivalent of unfavorable ankylosis.  


DeLuca v. Brown, 8 Vet. App. 202 (1995) provides for an 
increased rating in such cases where pain on motion further 
limits range of motion, or functional loss occurs due to pain 
or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the affected joint. 
With a rating of 60 percent disability, the veteran's rating 
already exceeds the maximum provided by the rating schedule 
for the most severe limitation of motion of any part of the 
back.  Nor is the veteran reduced to bed-ridden status by his 
pain on motion or with extended use. Because no additional 
functional loss due to pain, weakened movement, etc., has 
been shown by the medical evidence of record, beyond that 
contemplated by the 60 percent evaluation to be assigned, an 
increased rating on this basis is not warranted.

Finally, consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Thus, in conclusion, the Board finds that the evidence of 
record is at least in equipoise on this issue, and that with 
the resolution of reasonable doubt in the favor of the 
veteran, the evidence shows that the veteran's disability 
more nearly approximates the criteria for an increased rating 
to 60 percent, under Diagnostic Code 5293, for his low back 
disability.  

Moreover, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular scheduler 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (1999).  The veteran 
has not offered any objective evidence that his service-
connected low back disability has rendered him unemployable 
nor does the record reflect frequent periods of 
hospitalization for the veteran's service-connected low back 
disability.  Hence, the record does not present an 
exceptional case warranting an extraschedular evaluation.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  


ORDER

An increased rating for a low back disability to 60 percent 
is granted subject to the criteria which govern the payment 
of monetary awards.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

